DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-17, 19, 31-34, and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2010/0331766) in view of Myers (US 2013/0253565).
Regarding claim 13, Hayakawa discloses (Figure 1) a percutaneous sheath comprising: an outer conduit (trocar tube 40) extending between a proximal end (end comprising hub 402) and a distal end (403), the outer conduit including a first distal axial opening (at distal end 403; ¶ [0065]); an inner conduit (11) arranged within and coupled to the outer conduit (Figure 1) and comprising a proximal opening (see outflow “G3” in Figure 2); the inner conduit is coupled to the outer conduit via engagement with valve 406), the inner conduit including a second distal axial opening (113) that is concentric with the first distal axial opening (Figure 1, the angled distal opening of the outer conduit 40 shares a central longitudinal axis with the circular distal open end of the inner conduit 11 and the two bodies are therefore considered concentric as they are centered about the same point or have coincident axes); a fluid inlet (gas supply port 404) configured to connect to an irrigation source (the port is configured to connect to a gas supply as per ¶ [0067], however, the claim sets forth the function of the fluid inlet being “configured to connect to an irrigation source” and therefore the claim only requires a port capable of being connected to an irrigation source; the gas supply port is considered to meet the limitation as it is a port for connecting a fluid source to the outer conduit); a first channel defined between an inner wall of the outer conduit and an outer wall of the inner conduit (see Figure 1, the channel through which gas G1 is flowing out the distal end of the outer conduit and around the outer surface of the inner conduit), the first channel being connected to the fluid inlet and configured to provide irrigation of a fluid into a kidney (see path of G1 in Figure 1; as set forth above the function of providing irrigation of fluid into a kidney is met by the structure disclosed by Hayakawa); and a second channel formed by an inner wall of the inner conduit (the second channel is the lumen of inner conduit 11 which receives nozzle main body 43 as depicted in Figure 1), the second channel configured to allow a catheter (e.g., main body 43) to: be inserted through the second channel and out of the first and second distal axial openings into the kidney (Figure 1; the device is fully capable of being deployed in a patent’s kidney; it is disclosed as being deployed in the abdominal cavity in ¶ [0063]); and provide for passive outflow of the fluid from the kidney through the inner conduit in a space between the catheter and the inner wall of the inner conduit (the catheter is not positively recited and as the inner conduit is of sufficient diameter to allow a cannula-like instrument to pass therethrough it is considered fully capable of allowing for fluid flow around the inserted cannula-like instrument and through the lumen of the inner conduit; see also Figure 3 which depicts outflow of gas G3 through the inner lumen of the inner conduit and in the claimed second channel); wherein the space between the catheter and the inner wall of the inner conduit extends from the second distal axial opening of the inner conduit to the proximal opening of the inner conduit, such that the passive outflow of the fluid can pass through the second channel from the second distal axial opening to the proximal opening of the inner conduit (see e.g., Figure 6 wherein the spacer 16 is formed from two portions thereby allowing fluid flow through the inner conduit even in the presence of an instrument such as a catheter inside the inner conduit; ¶ [0133]). Hayakawa further discloses a valve (406), but fails to explicitly disclose the claimed pressure relief function of said valve. 
Myers teaches (Figures 1, 5, and 6) a hemostasis valve (22) for a medical device (10) which is located in a first fluid flow path (through the insertion mechanism and is in surrounding relationship with a second medical device (e.g., device 80 as depicted in Figure 6) and which valve seals the first channel at a proximal end of the channel and is configured to allow fluid to exit the proximal end of the channel when pressure within the channel exceeds a threshold (¶ [0023] discloses the ability to selectively control the pressure of the valve applied to the device 80 when it is desired to create a fluid-tight seal around the device; in this manner the device is considered to function as claimed as it will prevent some backflow during the disengaged state and will still allow proximal flow at some threshold pressure value even when engaged). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hayakawa to comprise the valve assembly taught by Myers to allow a user to control backflow of fluids during a procedure while maintaining the ease of insertion of medical devices through the outer conduit during a procedure as taught by Myers (¶ [0023]).
Regarding claim 14, Hayakawa further discloses (Figures 1 and 3) wherein the fluid inlet comprises a side port (port 404) positioned on a first hub (402) attached to a proximal end of the outer conduit.
Regarding claim 15, Hayakawa further discloses a second hub (flange 115 is considered a hub) attached to a proximal end of the inner conduit (11), wherein the second hub engages the first hub to seal a proximal end of the first channel (¶ [0118] sets forth that the flange functions as an insertion limiter whereby it may be depressed so that its distal surface engages with the proximal surface of hub 402 thereby sealing opening 405 in the first hub which is considered the proximal end of the first channel).
Regarding claim 16, Hayakawa further discloses (Figure 1) wherein the outer conduit (40) and the inner conduit are concentrically arranged (see e.g., Figure 1, the body of inner conduit 11 is concentric within the body of trocar 40 and valve 406).
Regarding claim 17, Hayakawa further discloses wherein the inner conduit (11) provides an open passage through the sheath (it can be seen in Figure 1 that the lumen of inner conduit 11 is open and extends from the most proximal end of the sheath where it engages with hub 402 and wherein its distal end defines the distal end of the sheath).
Regarding claim 19, Hayakawa teaches the claimed invention substantially as set forth above for claim 13, and further disclose the relative sizes of the devices (see e.g., ¶ [0066]), but does not explicitly disclose the claimed diameters of the inner and outer conduits and their associated lumen.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the inner and outer conduits of Uflacker to comprise the claimed values since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Uflacker would not operate differently with the claimed diameter and the same relative orientation between the inner and outer conduits would be maintained if produced in the claimed diameters. Furthermore, applicant places no criticality on the claimed values as the specification simply sets forth the claimed diameters (e.g., instant specification Paragraphs [0009] and [0131)).

Regarding claim 31, Hayakawa further discloses (Figure 1) wherein the first channel (channel formed between inner surface of trocar 40 and outer surface of inner conduit 11 through which G1 is depicted as flowing through in Figure 1) is distally open at a distal end of the outer conduit and a distal end of the inner conduit (as seen in Figure 1, the first channel extends through the distal end of the outer conduit which is located proximal the distal end of the inner conduit and as such is considered open at distal ends of both the inner and outer conduits as claimed).
Regarding claim 32, Hayakawa further discloses (Figure 1) wherein the first channel is circumferential around an entire circumference of the inner conduit (11; it can be seen in Figure 1 that the first channel is formed as a space between the inner surface of outer conduit 40 and the outer surface of inner conduit 11 and can be seen to extend around an entire circumference of the inner conduit along a large portion of its length). 
Regarding claim 33, Hayakawa further discloses wherein the inner conduit (11) is proximally removable from the sheath (as seen in Figure 1, there is nothing structural preventing the removal of the inner conduit 11 from the outer conduit 40 in the proximal direction; it is only restricted from removal in the distal direction due to the presence of flange 115).
Regarding claims 34 and 36, Hayakawa discloses (Figure 1) a sheath comprising: an outer tube (trocar 40) configured to be percutaneously inserted into anatomy of a patient as set forth above for claim 13, the limitation is functional and the device of Hayakawa is considered fully capable of performing the claimed function), the outer tube including a first distal axial opening (at distal end 403; ¶ [0065]); a first hub (402) coupled to a proximal end of the outer tube, the first hub having a fluid port (404) associated therewith; an inner tube (11) configured to be disposed within the outer tube and comprising a proximal opening (see e.g., gas outflow “G3” in Figure 2), an inner wall of the inner tube defining an inner channel (the lumen of sheath 11), the inner tube including a second distal axial opening (113) that is concentric with the first distal axial opening (Figure 1, the angled distal opening of the outer conduit 40 shares a central longitudinal axis with the circular distal open end of the inner conduit 11 and the two bodies are therefore considered concentric as they are centered about the same point or have coincident axes); and a second hub (115) coupled to a proximal end of the inner tube and configured to be coupled to the first hub and provide a fluid seal between the first hub and the second hub (¶ [0118] sets forth that the flange functions as an insertion limiter whereby it may be depressed so that its distal surface engages with the proximal surface of hub 402 thereby sealing opening 405 in the first hub which is considered the proximal end of the first channel); wherein, when the first hub is coupled to the second hub: an outer fluid channel is defined between an inner wall of the outer tube and an outer wall of the inner tube (see Figure 1, the channel through which gas G1 is flowing out the distal end of the outer conduit and around the outer surface of the inner conduit); the outer fluid channel is in fluid communication with the fluid port (Figure 1); and fluid outflow is permitted between a working instrument (e.g., main body 43 depicted as being disposed in the lumen of inner tube 11) disposed within the inner tube and the inner wall of the inner tube, the working instrument being passed through the first and second distal axial openings (Figures 1-3 depict a working instrument extending from the distal opening of inner tube 11 which itself extends from outer tube 40; gas G3 may be seen flowing from the body cavity into the lumen of inner tube 11 and around the outer surface of a working instrument as claimed); wherein the space between the working instrument and the inner wall of the inner tube extends from the second distal axial opening of the inner tube to the proximal opening of the inner tube, such that the passive outflow of the fluid can pass through the second channel from the second distal axial opening to the proximal opening of the inner tube (see e.g., Figure 6 wherein the spacer 16 is formed from two portions thereby allowing fluid flow through the inner conduit even in the presence of an instrument such as a catheter inside the inner conduit; ¶ [0133]). Hayakawa further discloses a valve (406), but fails to explicitly disclose the claimed pressure relief function of said valve. 
Myers teaches (Figures 1, 5, and 6) a hemostasis valve (22) for a medical device (10) which is located in a first fluid flow path (through the insertion mechanism and is in surrounding relationship with a second medical device (e.g., device 80 as depicted in Figure 6) and which valve seals the first channel at a proximal end of the channel and is configured to allow fluid to exit the proximal end of the channel when pressure within the channel exceeds a threshold (¶ [0023] discloses the ability to selectively control the pressure of the valve applied to the device 80 when it is desired to create a fluid-tight seal around the device; in this manner the device is considered to function as claimed as it will prevent some backflow during the disengaged state and will still allow proximal flow at some threshold pressure value even when engaged). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hayakawa to comprise the valve assembly taught by Myers to allow a user to control backflow of fluids during a procedure while maintaining the ease of insertion of medical devices through the outer conduit during a procedure as taught by Myers (¶ [0023]).
Regarding claim 37, Hayakawa further discloses wherein when the first hub (402) is coupled to the second hub (115), the inner tube extends through the valve (it can be seen in Figure 1 that the inner tube extends through the valve when inserted into the outer tube and the coupled state is disclosed as set forth above for claim 34 when the inner tube is moved distally so that the second hub 115 abuts the proximal surface of the first hub 402; in the cited combination the inner tube would extend through the valve as claimed).
Regarding claim 38, Hayakawa further discloses wherein the inner channel is axially open at proximal and distal ends thereof (it can be seen in Figure 1 that the lumen of inner tube 11 is open along its entire length to allow for insertion of a working instrument through the proximal end opening and out the distal end opening during a procedure).
Regarding claim 39, Hayakawa further discloses wherein the outer fluid channel is axially open at a distal end of the inner tube (it can be seen in Figure 1 that the distal opening of outer tube 40 is open at a location proximal of the distal end of the inner tube 11 and as such it is considered to be open at the distal end of the inner tube as claimed; it is also noted that the distal opening of the inner tube may be positioned adjacent the distal opening of the outer tube during insertion at which time the distal openings of both the inner and outer tubes would be considered axially open at approximately the same location).
Regarding claim 40, Hayakawa further discloses (Figure 1) wherein the fluid seal proximally seals the outer fluid channel (as set forth above ¶ [0118] discloses that the flange functions as an insertion limiter whereby it may be depressed so that its distal surface engages with the proximal surface of hub 402 thereby sealing opening 405 in the first hub which is considered the proximal end of the outer fluid channel).
Regarding claim 41, Hayakawa further discloses wherein the fluid port (404) is positioned distal of the fluid seal (it can be seen in Figure 1 that the fluid port is formed in hub 402 at a location distal of the proximal surface of hub 402 which creates the fluid seal with the distal surface of flange 115 and as such it is positioned distal of the seal).
Regarding claim 42, Hayakawa/Myers further teach that the seal is a rubber diaphragm valve configured to rupture when subject to the threshold pressure (Hayakawa describes the valve as formed from an elastic material in ¶ [0130]; Myers sets forth the valve as formed from a rubber-like material in ¶ [0016] and the valve is capable of allowing fluid flow in a proximal direction based upon a pressure threshold being exceeded via it’s configuration as a selectively engageable annular sealing valve with a variable sealing engagement design to seal around an inserted instrument; in this manner the valve would be considered to rupture when sufficient fluid pressure exceeds the radial pressure of the valve actuation means thereby allowing proximal fluid flow around the inserted instrument).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the valve from a rubber material as Hayakawa discloses the use of an elastic material for the valve and Myers explicitly discloses a rubber material for forming the valve body. For this reason, the cited combination would result in a valve formed from the claimed rubber material.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Myers, and further in view of Gerhart et al. (US 6,149,642).
Regarding claim 18, Hayakawa/Myers teach the claimed invention substantially as set forth above for claim 13, but fails to disclose the inner and outer conduits as being formed from stainless steel hypotubes. 
Gerhart et al. (henceforth Gerhart) teaches a surgical instrument (10, 20) used for insertion during a procedure wherein insertion components are formed from stainless steel (Col. 3, lines 13-26 set forth the instrument 10 and tube 20 are both formed from stainless steel).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner and outer conduits of the sheath of Hayakawa/Myers to be formed from stainless steel as taught by Gerhart as it teaches that stainless steel is a material which provides sufficient structure to act as sheath conduits for a surgical insertion system as taught by Gerhart (Col. 3, lines 13-26; it is noted that the devices of Hayakawa and Gerhart function in a similar manner and are embodied as straight, rigid bodies).
Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Myers, and further in view of Toyama (US 2009/0062611).
Regarding claims 20-22, Hayakawa/Myers teach the claimed invention substantially as set forth above for claim 13, but does not explicitly disclose flow or pressure sensors in the system.
Toyama teaches a surgical system comprising pressure sensors and flow sensors (see e.g., Abstract) as part of the insertion device.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second conduits of Hayakawa/Myers so as to comprise pressure and flow sensors as taught by Toyama so as to allow for the measurement of a cavity pressure during a procedure and to determine how much fluid has been irrigated or aspirated through the system during said procedure as taught by Toyama.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Myers, and further in view of Lau (5,383,860).
Regarding claim 35, Hayakawa/Myers teach the invention substantially as set forth above for claim 34, but does not explicitly disclose screw threads for connecting the first and second hubs.
Lau teaches a two-part cannula (e.g., Figure 1 elements 39 and 52) which are connected via screw threads (54 and 56).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner conduit of Hayakawa/Myers to comprise a threaded engagement with the outer conduit so as to allow for the inner conduit to be moved as intended with the additional utility of securing the inner conduit to the outer conduit when they are in abutting relationship. Lau teaches a threaded connection as sufficient to provide a connection between two members of a cannula assembly in a fluid flow system and it would have therefore been obvious to utilize such a connection in the device of Hayakawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783